UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A Amendment No. 1 [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 333-148190 Mojo Shopping, Inc. (Exact name of small business issuer as specified in its charter) Delaware 26-0884348 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) PO Box 778176, Henderson, NV 89077 (Address of principal executive offices) 866-699-6656 (Issuer’s telephone number) 1505 Dusty Canyon Street, Henderson, NV 89052 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:4,520,000 common shares as of August 7, 2009. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 4T: Controls and Procedures 6 PART II – OTHER INFORMATION Item 1: Legal Proceedings 8 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3: Defaults Upon Senior Securities 8 Item 4: Submission of Matters to a Vote of Security Holders 8 Item 5: Other Information 8 Item 6: Exhibits 8 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of June 30, 2009 (unaudited) and September 30, 2008 (audited) F-2 Consolidated Statements of Operations for the three and nine months ended June 30, 2009 and 2008 and from inception (August 2, 2007) through June 30, 2009 (unaudited) F-3 Consolidated Statements of Stockholders’ Deficit as of June 30, 2009 (unaudited); F-4 Consolidated Statements of Cash Flows for the nine months ended June 30, 2009 and 2008 and from inception (August 2, 2007) to June 30, 2009 (unaudited); F-5 Notes to Consolidated Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the period ended June 30, 2009 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents MOJO SHOPPING, INC. (A Development Stage Company) Consolidated Balance Sheets ASSETS June 30, September 30, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Total Current Assets SOFTWARE, net OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to officer Total Current Liabilities STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 10,000,000 sharesauthorized, no shares issued and outstanding - - Common stock, $0.001 par value, 90,000,000 sharesauthorized, 4,520,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage Total Stockholders' Deficit TOTAL LIABILITIES AND STOCKHOLDERS'DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents MOJO SHOPPING, INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Nine Months Ended June 30, From Inception on August 2, 2007 Through June 30, REVENUES Merchandise sales $
